Howe, J.
It appears, by a bill of exceptions, that upon the trial of the prisoner the State produced and examined a witness whom the defendant then cross-examined. The case for the State having been, closed, the defendant desired to call the same witness for the defense, *162but tiio State objected and tlie judge a quo sustained tlie objection.. We think the judge erred.
In tlie case of Duncan, 8 Rob. 563, it was said : “ It is understood to be now the universal practice of the courts of this State in both civil and criminal proceedings to permit a witness, after having been examined in chief, consigned and cross-examined, to be again examined by the party introducing him upon points touching which he had nob before testified; and subsequently to be recalled aud interrogated in relation to facts material to the issue which had not been previously elicited either from inadvertence or ignorauce that they were within the knowledge of the witness.”
The statement by the judge a quo in tlie bill of exceptions that the witness had already been “cross-examined by the attorney for the prisoner until the patience of the court was exhausted,” and that “ the court said to the witness ‘ have you told all you lcuow about this case*?’ and the witness said 1 yes,’” can hardly suffice to take the cause out of the operation of this just rule. The time of a court cau never be better employed than in hearing testimony for the defense in a criminal case; and the statement of the witness that she knew nothing moro about the case could certainly bo of no weight. Many facts which slie may have deemed irrelevant might have proved to be very important.
It is therefore ordered that the judgment appealed from be reversed, the verdict set aside and tlie cause remanded for a new trial.